Citation Nr: 1231231	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a right leg disorder, and if so, whether service connection may be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty for training from December 1980 to April 1981, with subsequent reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012, the Veteran testified at a hearing conducted at the Board's Central Office before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

A review of the record reflects that the Veteran's service connection claims for  right knee and foot disorders were initially adjudicated by a final October 1998 rating decision, and the RO declined to reopen these service connection claims in February 2003.  During his recent Board hearing, the Veteran testified that his currently-claimed condition of a right leg disorder contemplates the residuals of his reported in-service injury to his right foot, knee, and leg.  Therefore, the Board finds that the Veteran is currently asserting entitlement to service connection for the same disability for which he was previously denied service connection, and the Board has accordingly rephrased the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted before the Veteran's claim to reopen service connection for a right leg disorder and service connection claims for bilateral hearing loss, tinnitus, and hypertension are adjudicated.

With regard to the Veteran's claim to reopen service connection for a right leg disorder, as indicated above, the Veteran's initial service connection claim for a right leg disorder (referred to as right knee and foot disorders) was previously adjudicated by an October 1998 rating decision, and the RO declined to reopen the Veteran's claim in February 2003.  As such, new and material evidence must be presented to reopen this previously denied claim.  However, the notice letters of record fail to refer to the instant claim as a claim to reopen, nor advise the Veteran of the definition of new and material evidence of the reason his claims were previously denied, in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).   Accordingly, the Veteran should be afforded this required notice.

For his part, the Veteran is asserting that he should be service-connected for his residual right leg injury because it was incurred during a period of either inactive duty for training or active duty for training sometime in 1982, 1983, or 1984.  Specifically, the Veteran reports that during such a period of reserve service, he injured his right leg when falling through the roof panel of a Quonset hut when performing maintenance on that panel.  The Veteran also reports receiving related medical treatment for his related right leg injuries.  However, the Veteran's reserve records, which would include treatment for both periods of active and inactive duty for training, i.e. weekend and summer training (following his 1980-1981 prolonged period of active duty for training), are not associated with the record.  The RO has requested the Veteran's from the National Personnel Records Center (NPRC).  However, the Veteran's representative requested inquiry be made with the Veteran's Reserve unit to determine if they are in possession of these records.  That request may be accommodated.  

With regard to the Veteran's service connection claims for bilateral hearing loss and tinnitus, the record reflects that the Veteran is currently-diagnosed with both disorders, as reflected in private audiological treatment submitted by the Veteran.  Moreover, as argued by the Veteran's representative, the Veteran's in-service audiometric testing results reflect that he experienced a decrease in his hearing acuity, bilaterally, although they do not reflect hearing loss as defined for VA purposes.  However, this recorded decrease in hearing acuity, coupled with the Veteran's reported exposure to acoustic trauma during service when repairing generators, is sufficient to trigger VA's duty to provide the Veteran with a VA audiological examination and related medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

With regard to the Veteran's hypertension service connection claim, the Board notes that Veteran's in-service blood pressure readings are not sufficiently elevated to indicate hypertension for VA purposes.  Nevertheless, as the Veteran reports that his missing active duty for training records reflect findings of hypertension, adjudication of this claim must be deferred pending this development.  Additionally, during his Board hearing, the Veteran reported receiving current treatment for hypertension from a private physician, Dr. Rao.  Accordingly, attempts to obtain these treatment records should be made.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran's Reserve unit, 718th Engineering Company (CSE), at their current address (reportedly in Fort Benning), and request any records relating to the Veteran they may possess.  

2.  With any assistance necessary from the Veteran, request the Veteran's private treatment records from Dr. Rao, 3 Byrkit Drive, Williamsport, Maryland, 21795 (address as reported by the Veteran during his Board hearing).

3.  Provide the Veteran with appropriate notice regarding his claim to reopen service connection for a right leg disorder.  The notice should advise the Veteran of the definition of the new and material evidence necessary to reopen his claim.  The letter should further advise the Veteran of the reason his claim was previously denied, namely the lack of evidence documenting the Veteran's in-service right leg injury or evidence of a current right leg disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently-diagnosed hearing loss and tinnitus.  

The Veteran's claims file should be provided to the examiner for review.  After reviewing the claims file, including the Veteran's in-service and post-service audiological evaluations, the examiner should opine whether it is at least as likely as not that any currently-diagnosed bilateral hearing loss or tinnitus had its initial onset in or is otherwise related to a specific period of service.

The examiner should provide a complete rationale for any opinion rendered.  If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be provided.

5.  Then, readjudicate the Veteran's claims.  If the full benefit sought with regard to any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case with regard to those issues and allow for an appropriate period for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


